Title: Louisa Catherine Johnson to John Quincy Adams, 24 April 1797
From: Johnson, Louisa Catherine
To: Adams, John Quincy


        
          London April 24th 1797
        
        I have recieved your letter of the 13th, my beloved friend, it is impossible to express the delight I experienced, when I read the welcome tidings it conveyed
        yes my Dearest friend, should you find it practicable, I will with pleasure attend—you—my whole life shall be devoted to render you happy, and I trust in time, it will be in my power to convince you, that I am far from wishing to interrupt your studies, Too great an anxiety for your health induced me to write what has so much offended you, I have so often committed these faults lately, that whenever I write you, I feel a sort of fear, lest I should inadvertently repeat them
        I will say no more on this subject my Adams, your letter conveyed such pleasing intelligence, I cannot dwell on the latter part of it— I only fear that something will happen to prevent our meeting, and I scarcely dare encourage the flattering hope, lest I should again be disappointed— I shewed my father that part of your letter, wherein you mention the probability of your return he told me he would write you by this opportunity
        
        Ah my friend, it was in my last letter I said, that I was more reconciled to our lengthened seperation but the pleasure I now feel, fully convinces me how much I shall suffer, should we at last be doomed to seperate— my last disappointment has taught me to fear, and I find it almost impossible to check my apprehensions—
        All the family desire to be remembered—
        Farewell my best friend, believe me sincerely yours,
        
          Louisa C. Johnson
        
      